Exhibit 10.1
Amendment to Employment Agreement
This Amendment to Employment Agreement (this “Amendment”) is made on March 24,
2020 by and between Scientific Games Corporation, a Nevada corporation, (the
“Company”) and Barry Cottle (“Executive”).
WHEREAS, the Company and Executive entered into an Employment Agreement dated as
of May 4, 2018, which was then amended effective May 7, 2019 (the “Agreement”);
NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.Decrease in Base Salary. The Agreement is hereby amended by adding the
following sentence to the end of Section 3(a):
“Effective as of April 5, 2020, Executive will be paid zero U.S. dollars of base
salary until and through June 30, 2020, and Executive’s annual base salary of
one million, seven hundred and fifty thousand U.S. dollars ($1,750,000) is
reduced by four hundred seventeen thousand, one hundred and twenty-three U.S.
dollars ($417,123), representing the portion of his annual base salary
attributable to the period from April 5, 2020 through June 30, 2020.”
2. The Company and Executive further expressly agree that the decrease in base
salary set forth in Section 1 of this Amendment does not constitute “Good
Reason,” as that phrase is defined in Section 4(e) of the Agreement.
3. Except as set forth in this Amendment, all terms and conditions of the
Agreement shall remain unchanged and in full force and effect in accordance with
their terms. All references to the “Agreement” in the Agreement shall refer to
the Agreement as amended by this Amendment. Any defined terms used in this
Amendment and not defined herein shall have the meaning as set forth in the
Agreement.
        4. This Amendment may be executed in counterparts, each of which shall
for all purposes be deemed to be an original and all of which shall constitute
the same instrument. Delivery of an executed counterpart of a signature page of
this Amendment by electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.
IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
as of March 24, 2020.
SCIENTIFIC GAMES CORPORATION


By:  /s/ Shawn Williams   
Name: Shawn Williams 
Title: Senior Vice President, Chief Human Resources Officer 


        /s/ Barry Cottle 
Barry Cottle
1

